Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on December 18, 2008 Registration No. 333-141013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Honeywell International Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 22-2640650 (I.R.S. Employer Identification No.) 101 Columbia Road P.O. Box 4000 Morristown, New Jersey 07962-2497 (973) 455-2000 (Address, Including Zip Code, and Telephone Number,
